Title: William Henry Harrison to James Monroe, 26 January 1813
From: Harrison, William Henry
To: Monroe, James



No. 38
Sir,
Head Quarters N. W. Army Portage River15. Miles from the Miami Rapids. 26 Jany. 1813.
I have the honor to enclose herewith a duplicate of my letter of the 25th. Inst: together with the official report of Col: Lewis, to Genl. Winchester of the Action of the 18th. Inst: (No 1.)

That you may be enabled to judge of the propriety of the Steps which were taken by me previously to the unfortunate event at the River Raisin, I proceed to give you an account of the Situation of the troops and the arrangements I had made for their advance. The left wing of the army under the immediate orders of Genl. Winchester, consisting of the 6th. Regts. Kentucky troops a Battalion of Ohio Infantry and a Detachment of Regulars under Colo Wells. The importance of keeping a considerable force on this line After the advance of the Army, from its vicinity to the Indian tribes of the Wabash and Lake Michigan induced me to direct Genl. Winchester to take with h⟨im⟩ 3 Ky. Regts. and the Regular Troops only—with these amounting to about Thirteen hundred men he marched from his Camp 5 Miles below the mouth of the Auglaise River, on the 31st. Ulto. on the evening before he dispatched an express informing me of his intention to March the Next Morning. This express was sent thro’ the woods to Genl. Tuppers Camp 44 Miles advanced of Urbanna upon Hulls Road. A violent Snow Storm prevented it from reaching Genl. Tupper untill 9th. Inst. and it was not untill the 11th. that it came to me at Upper Sandusky. I immediately gave orders for Several droves of Hogs which had been Stopped on their Route to proceed to wards the Rapids & I directed the Artillery to be prepared to progress as soon as the Generals arrival at the Rapids should be announced, which I directed him to do by an express to be sent immediately to U. Sandusky. Not hearing from the Genl. for some days I began to conclude that his progress had been Stoped by a considerable thaw—which took place about the 1st. of the Month. On the evening of the 16th Inst. I receeived a Letter from Genl Perkins enclosing one from Genl. Winchester to him of the 15th. informing of his arrival at the Rapids on the 10th. That it was his intention to advance against the enemy and directing him (Genl Perkins) to send a reinforcement to the Rapids of One Battalion, alarmed at this information, I dispatched an Express with the enclosed Letter (No 2) by the direct route to the Rapids and set out myself to lower Sandusky & reached it on the evening of the 17th. On the morning of the 18th. The Battalion which Genl. Winchester applied for marched from Lower Sandusky. About 2 oclock on the morning of the 19th a Letter from Genl. Winchester was received of which the enclosed is an extract (No 3) I gave immediate orders for the 2nd Regt. of Perkins Brigade (which consists of two Regts only) to march immediately for the Rapids and proceeded thither myself. On my way I received the Genls. Letter of the 19th. informing me of the success of Colo. Lewis—a copy of which I had the honor to enclose you from the Rapids. Upon my arrival at the Latter place on the morning of the 20th. I found that Genl. Winchester had marched the preceding day having left Genl Payne with about Three hundred of the Kentucky Troops. It was not untill late on the 21 Inst. that Majr Cotgrave was enabled to extricate his Baggage, & the peeice of Artillery, he had in charge from the Horrid Swamp which Seperates the Miami and Sandusky Rivers. He encamped t⟨hat⟩ evening near the Miami Bay and by Marching early on the following morning he had arrived with in fifteen miles of the River Raisen when he was informed of the total defeat of our Troops there.
The 2nd Regt. of Perkins Brigade arrived on the 21st. and I immedeately ordered the remaining part of the Kentucky troops under Genl. Payne to proceed with all possible expidition to the River Raisen. I was still uneasy for the Troops there, but supposing that Genl Winchester had obtained the best information of the Strength of the disposable force of the Enemy—And as I had Sent him Three hundred Men more than he deemed Sufficient for maintaining his Ground (See his Letter of the 21st. No 4.) and as there were a Thousand reasons which made it necessary to Maintain it if practicable—I did not think it proper to Order him to retreat, altho’ the advance in the first instance was Contrary to my wishes and opposed to a princeple by which I have been ever governed in Indian warfare ie never to make a detachment but under the most urgent circumstances. Amongst the many reasons why the Post at the River Raisen Should be maintaind, The protection of the French Inhabitants was not the least. The greater part of these people had received our Troops with Open Arms Many of them had Sallied out of thier houses upon the arrival of Colo. Lewis with thier Arms in thier hands and had even in the Opinion of Some of our Officers Won the palm of valor from our Troops they attacked and Killed the Strugling Indians whereever they met them, their Houses were all open to our men, they offered to give up the whole of the provisions which yet remained to them, upon Condition that they Should not again be abandoned to the fury of the Savages, or subjected for what they had done, to be immured in the Prisons of Malden. I had also been informed, that the Supplies to be procured there were considerable, (See Days letter enclosed in No 3.) and the assistance to be derived, from the Carioles of the inhabitants was an object of the greatest importance. The former of these Motives had made so strong an impression upon the Minds of the Genl. And his Troops, that I am persuaded, that nothing but a reiterated order to retreat, would have produced Obedience upon the part of the Latter. These Reasons, together with the respect which it was necessary to Shew, to the Opinion of an officer of high rank and experience, whose oppertu⟨ni⟩ty of procuring the most Correct information, was much better than mine, produced the determination, to support rather than with draw, the detachment from the River Raisen, indeed it appears that there was not time for either, after my arrival at the Rapids. When I left upper Sandusky—The Artillery was ordered to be sent on immediately to the Rapids, escorted by Three Hundred Men. Detachm[e]nts were also ordered for the Pack Horses, Waggons and Sleds, which were Constantly progressing thither. An other Battalion could also have been drawn from Lower Sandusky so that the troops at the Rapids would have been almost daily increased. On this day they would have Amounted to Twenty five hundred with two pieces of Artillery—and in four or five days more the Virginia Brigade and Pensylvania Regt would have increased them to Thirty Eight hundred, with a furthur supply of Artillery. By the 5th. of Febry. the whole force Four thousand five hundred, which I contemplated assembling at the Rapids, would have been there; and provisions and Munitions of war in abundence.
I should have been enabled to advance to the Rapids again this day or tomorrow, but for a most unfortunate rain, which has broken up the roads, so as to render them impassable for the artillery altho it is fixed on Sleds. The whole train is stopped Twenty five miles from this. I have reason to believe that the Miami River has broken up.
I have the honor to enclose You a Report made to me by Major McClanehan, the Senior, of the two officers, who escaped from the action at the River Raisen, It requires no comment from me. I have the honor to be With great Respect Sir. Yr. Obt. Sert
Willm. Henry Harrison
